As filed with the Securities and Exchange Commission on December 11, 2008. Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ————— RC2 CORPORATION (Exact Name of Registrant as Specified in Its Charter) ————— Delaware 36-4088307 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 1111 West 22nd Street Suite 320 Oak Brook, Illinois 60523 (630) 573-7200 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant's Principal Executive Offices) CURTIS W. STOELTING Chief Executive Officer RC2 Corporation 1111 West 22nd Street Suite 320 Oak Brook, Illinois 60523 Telephone (630) 573-7200 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies of communications to: James M. Bedore, Esq. Reinhart Boerner Van Deuren s.c. 1000 North Water Street, Suite 1700 Milwaukee, Wisconsin 53202 (414) 298-1000 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement as determined by the Registrant. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.ý If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ýAccelerated Filer ¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ CALCULATION OF REGISTRATION FEE Title of each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Unit (1) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (2) Common Stock, par value $0.01 per share $100,000,000 $100,000,000 $3,930 (1) Omitted pursuant to General Instruction II.D. of Form S-3. The proposed maximum offering price per class of security registered will be determined from time to time by RC2 Corporation in connection with, and at the time of, the issuance by RC2 Corporation of the securities registered hereunder. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o). The maximum aggregate offering price of the securities to be registered will not exceed $100,000,000. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed.We may not sell these securities until the Securities and Exchange Commission declares our registration statement effective.This preliminary prospectus is not an offer to sell these securities, and we are not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. Prospectus Subject To Completion, December 11, 2008 LOGO $100,000,000 RC2 Corporation Common Stock We may offer from time to time to sell shares of our common stock.The aggregate offering price of our shares of common stock sold under this prospectus will not exceed $100,000,000. This prospectus provides a general description of the securities we may offer. Each time we sell securities, we will provide specific terms of the securities offered in a supplement to this prospectus. The prospectus supplement may also add, update or change information contained in this prospectus. You should read this prospectus and the applicable prospectus supplement carefully before you invest in any securities. This prospectus may not be used to consummate a sale of securities unless accompanied by the applicable prospectus supplement. We will sell these securities directly to our stockholders or to purchasers or through agents on our behalf or through underwriters or dealers as designated from time to time. If any agents or underwriters are involved in the sale of any of these securities, the applicable prospectus supplement will provide the names of the agents or underwriters and any applicable fees, commissions or discounts. Our common stock is listed on the NASDAQ Global Select Market under the symbol "RCRC."On December 9, 2008 the closing price of our common stock was $10.41. You should carefully review "Risk Factors" beginning on page 2 for a discussion of the risks you should consider before investing in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. December 11, 2008 TABLE OF CONTENTS Page About this Prospectus 1 About RC2 Corporation 2 Risk Factors 2 Special Note Regarding Forward-Looking Statements 9 Use of Proceeds 9 Description of Common Stock 9 Plan of Distribution 10 Certain Provisions of Delaware Law and Our Charter Documents 12 Legal Matters 13 Experts 13 Where You Can Find More Information About Us 13 ABOUT THIS PROSPECTUS This prospectus is a part of a registration statement that we filed with the Securities and Exchange Commission, or the Commission, utilizing a "shelf" registration process. Under this shelf registration process, we may offer to sell the securities described in this prospectus in one or more offerings up to a total dollar amount of $100,000,000. This prospectus provides you with a general description of the securities we may offer. Each time we sell securities under this shelf registration, we will provide a prospectus supplement that will contain specific information about the terms of that offering. The prospectus supplement may also add, update or change information contained in this prospectus. To the extent that any statement that we make in a prospectus supplement is inconsistent with statements made in this prospectus, the statements made in this prospectus will be deemed modified or superseded by those made in the prospectus supplement. You should read both this prospectus and any prospectus supplement, including all documents incorporated herein or therein by reference, together with additional information described under "Where You Can Find More Information About Us." We have not authorized any dealer, salesman or other person to give any information or to make any representation other than those contained or incorporated by reference in this prospectus and the accompanying prospectus supplement. You must not rely upon any information or representation not contained or incorporated by reference in this prospectus or the accompanying prospectus supplement. This prospectus and the accompanying prospectus supplement do not constitute an offer to sell or the solicitation of an offer to buy any securities other than the registered securities to which they relate, nor do this prospectus and the accompanying prospectus supplement constitute an offer to sell or the solicitation of an offer to buy securities in any jurisdiction to any person to whom it is unlawful to make such offer or solicitation in such jurisdiction. You should not assume that the information contained in this prospectus and the accompanying prospectus supplement is accurate on any date subsequent to the date set forth on the front of the document or that any information we have incorporated by reference is correct on any date subsequent to the date of the document incorporated by reference, even though this prospectus and any accompanying prospectus supplement is delivered or securities are sold on a later date. 1 ABOUT RC2 CORPORATION We are a leading designer, producer and marketer of innovative, high-quality toys, collectibles and infant and toddler products.Our leadership position is measured by sales and brand recognition.Our infant, toddler and preschool products are marketed under our Learning Curve® family of brands, which includes The First Years® by Learning Curve and Lamaze brands as well as popular and classic licensed properties such as Thomas & Friends, Bob the Builder, Winnie the Pooh, John Deere, Nickelodeon and Sesame Street.We market our youth and adult products primarily under the Johnny Lightning® and Ertl® brands.We reach our target consumers through multiple channels of distribution supporting more than 25,000 retail outlets throughout North America, Europe, Australia and Asia Pacific. We market a significant portion of our products with licenses from other parties.A significant element of our strategy depends on our ability to identify and obtain licenses for recognizable and respected brands and properties.Our licenses reinforce our brands and establish our products' authenticity, credibility and quality with consumers, and in some cases, provide for new product development opportunities and expanded distribution channels.Our licenses are limited in scope and duration and authorize the sale of specific licensed products, generally on a nonexclusive basis. We have entered into agreements to license such properties from, among others, Disney Consumer Products, Inc. (including Disney characters such as Winnie the Pooh), HIT Entertainment (relating to its Thomas & Friends and Bob the Builder properties),MTV Networks relating to its Nickelodeon properties (including Dora the Explorer, Go Diego Go!, The Backyardigans, Blues Clues and SpongeBob SquarePants), Sesame Workshop (relating to its Sesame Street properties), The American NationalRed Cross, Lamaze International, Inc., and John Deere Shared Services, Inc. We market our products through multiple channels of distribution in order to maximize our sales opportunities for our broad product offering.Products with lower price points are generally sold in chain retailer channels and higher-priced products are typically sold in hobby, collector and independent toy stores, and through wholesalers and original equipment manufacturers (OEMs).We believe we have a leading position in multiple distribution channels and that this position extends the reach of our products to consumers and mitigates the risk of concentration by channel or customer. We are a Delaware corporation that was originally formed in April 1996 as a holding company to combine the domestic operations of a privately held Illinois corporation formed in 1989 and the foreign operations of four affiliated foreign corporations.We were originally named Collectible Champions, Inc.In 1997, we changed our name to Racing Champions Corporation before our initial public offering.In 2002, we changed our name to Racing Champions Ertl Corporation to reflect our integration of the business of The Ertl Company, Inc.In 2003, following our acquisition of Learning Curve International, Inc., we changed our name to RC2 Corporation. Our principal executive offices are located at 1111West 22nd Street, Suite 320, Oak Brook, Illinois 60523 and our telephone number is (630) 573-7200.We maintain our corporate web site at www.rc2.com.Information on our web site is not part of this prospectus. RISK FACTORS Before purchasing any of our securities offered by this prospectus or a prospectus supplement, you should carefully consider the following risk factors and the other information contained in or incorporated by reference into this prospectus. Competition for licenses could increase our licensing costs or limit our ability to market products. We market a significant portion of our products with licenses from other parties.These licenses are limited in scope and duration, and generally authorize the sale of specific licensed products on a nonexclusive basis. 2 Our license agreements often require us to make minimum guaranteed royalty payments that may exceed the amount we are able to generate from actual sales of the licensed products. We have entered into separate license agreements with HIT Entertainment for the license of the Take Along Thomas & Friends die-cast product line, which expires at the end of 2009, and for the license of the Thomas & Friends Wooden Railway product line, which expires at the end of 2012. Both of these license agreements provide for a six month sell-off period following expiration of the license.For the year ended December 31, 2007, net sales of our products under each of these license agreements for the licensed properties of Thomas & Friends accounted for over ten percent of our total net sales. We are making plans for new preschool products which we believe will replace, in future years, the sales volume related to the Take Along Thomas & Friends die-cast product line. Our license agreements have terms generally of two to three years.During 2009, several other license agreements in connection with several other key licensed properties, including licenses for certain Nickelodeon, Bob the Builder and Disney infant products, are scheduled to expire.Competition for licenses could require us to pay licensors higher royalties and higher minimum guaranteed payments in order to obtain or retain attractive licenses, which could increase our expenses.In addition, licenses granted to other parties, whether or not exclusive, could limit our ability to market products, including products we currently market, which could cause our net sales and profitability to decline. Any termination of or failure to renew our significant licenses, or inability to develop and enter into new licenses, could limit our ability to market our products or develop new products and reduce our net sales and profitability. Our new credit agreement contains more restrictive debt covenants and payment terms and reduces our borrowing capacity, all of which may adversely affect our business, reduce our profitability and increase the risk of a default under the credit agreement. On November 3, 2008, we entered into a new $145.0 million senior credit facility to replace our previous facility.The credit agreement for the new credit facility includes more restrictive debt covenants than the previous credit agreement, including more restrictive financial covenants and limits on our ability to repurchase shares of our common stock.Moreover, in certain circumstances the new credit facility may limit our ability to make acquisitions.The new credit agreement also increases the applicable margins for the interest rates on outstanding borrowings under the new credit facility, which may increase our interest expense and reduce our profitability. The new credit agreement contains a clean down provision that limits the maximum amount of borrowings under the revolving line of credit for a period of 60 consecutive days in the first four calendar months of each of 2009, 2010 and 2011.The revolving line of credit borrowing limit under the clean down provision for the first four calendar months of 2009 will be $30.0 million.We had $55.0 million outstanding under our revolving line of credit as of November 3, 2008.We will also need to begin making payments of principal at a rate of $3.8 million per quarter on the term loan beginning on March31, 2009.If we do not have sufficient cash flows from operations to reduce the outstanding borrowings under the revolving line of credit to comply with the clean down provision and to make payments of principal under the term loan, we may need to seek additional debt or equity financing to avoid a default under the credit agreement.Such financing, if needed, may not be available on terms acceptable to us, if at all, or may dilute or otherwise adversely affect the interests of our stockholders. The effect of the clean down provision, together with the reduction of borrowing capacity from $175.0 million under the previous credit facility to $145.0 million under the new credit facility, may reduce our access to working capital, which may adversely affect our business and our profitability. Product recalls or claims relating to the use of our products could increase our costs and harm our reputation and our relationship with retailers and licensors. 3 Because we sell infantand toddler products, toys and collectibles to consumers, we face product liability risks relating to the use of our products.We also must comply with a variety of product safety and product testing regulations. During 2008, the Consumer ProductSafety Improvement Act was enacted. As a result, the Consumer Product Safety Commission is adopting new regulations for safety and product testing that applies to principally allof our products.These new regulations significantly tighten the regulatory requirements governing the manufacture and sale ofchildren's products and also increase the potential penalties for noncompliance with applicable regulations. If we fail to comply with these regulations or if we face product liability claims, we may be subject to damage awards or settlement costs that exceed our insurance coverage, and we may incur significant costs in complying with recall requirements.Product recalls may harm our reputation and consumer acceptance of the affected products or our other products, which may have an adverse effect on our net sales.The recalls may also harm our relationships with our retail customers, including the willingness of those customers to purchase and provide shelf space for our products and to support retailer driven promotions and advertising for our products. In addition, substantially all of our licenses give the licensor the right to terminate, under certain circumstances,if any products marketed under the license are subject to a product liability claim, recall or similar violations of product safety regulations, or if we breach covenants relating to the safety of the products or their compliance with product safety regulations.A termination of a license could adversely affect our net sales.Even if a product liability claim is without merit, the claim could harm our reputation and divert management's attention and resources from our business. During 2007, we conducted voluntary recalls of certain of our products.As a result of these recalls, we incurred charges related to these recalls, which charges included inventory return costs, consumer product replacement costs, and shipping costs, as well as donations, notice charges, claims administration and legal fees related to the settlement of theclass action lawsuits stemming from the recalls, and we expensed as incurred other related legal and professional fees.Additionally, we made a cash payment to the licensor of the products that were recalled in connection with obtaining a release from indemnification claims.The charges and expenses we have incurred relating to our recalls may increase based on the amount of inventory of affected products at retailers, the amount of affected products that may be returned by consumers and the cost of providing replacement products to consumers and retailers.In addition, we may incur additional costs, such as settlements with regulatory agencies, or charges for litigation relating to the recalls, including the possibility of potential new claims or litigation.Any such additional charges or costs relating to the recalls may reduce our net sales and profitability. Impairment charges could reduce our profitability. In accordance with the provisions of Statement of Financial Accounting Standards (SFAS) No. 142, "Goodwill and Other Intangible Assets," we test goodwill and our other intangible assets with indefinite useful lives for impairment on an annual basis or on an interim basis if an event occurs that might reduce the fair value of the reporting unit below its carrying value.We conduct testing for impairment during the fourth quarter of our fiscal year.At December31, 2007, we had aggregate goodwill and other intangible assets of approximately $344.5 million, or approximately 53% of our total assets.Various uncertainties, including changes in consumer preferences, deterioration in the political environment, continued adverse conditions in the capital marketsor changes in general economic conditions, could impact the expected cash flows to be generated by an intangible asset or group of intangible assets, and may result in an impairment of those assets.Additionally, a prolonged continuationof decreases in our market capitalization, based on the trading value of our stock being less than our book value, may indicate an impairment of those assets.Although such an impairment charge would be a non-cash expense, any impairment or change in the useful lives of the intangible assets could materially increase our expenses and reduce our profitability. If we are required to record an impairment charge,the charge could affect our compliance with the debt covenants in our new credit facility.
